Exhibit 10.13

HOME BANCORP, INC.

2014 INCENTIVE PLAN

ARTICLE 1

PURPOSE

1.1.    GENERAL. The purpose of the Home Bancorp, Inc. 2014 Incentive Plan (the
“Plan”) is to promote the success, and enhance the value, of Home Bancorp, Inc.
(the “Company”), by linking the personal interests of employees, officers and
directors of the Company or any Affiliate (as defined below) to those of Company
shareholders and by providing such persons with an incentive for outstanding
performance. The Plan is further intended to provide flexibility to the Company
in its ability to motivate, attract, and retain the services of employees,
officers and directors upon whose judgment, interest, and special effort the
successful conduct of the Company’s operation is largely dependent. Accordingly,
the Plan permits the grant of incentive awards from time to time to selected
employees, officers and directors of the Company and its Affiliates.

ARTICLE 2

DEFINITIONS

2.1.    DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

(a) “Advisory Director” means a person appointed to serve as an advisory or
emeritus director by the Board of the Company or a Subsidiary or any successors
thereto.

(b) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

(c) “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Deferred Stock Unit, Performance Award, Dividend
Equivalent, Other Stock-Based Award, or any other right or interest relating to
Stock or cash, granted to a Participant under the Plan.

(d) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.

 

1



--------------------------------------------------------------------------------

(e) “Bank” means Home Bank, a wholly-owned Subsidiary of the Company.

(f) “Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of
the General Rules and Regulations under the 1934 Act.

(g) “Board” means the Board of Directors of the Company.

(h) “Cause” means termination because of a Participant’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order. Awards granted to a Non-Employee Director who is
removed for cause pursuant to the Company’s Articles of Incorporation or Bylaws
or the Bank’s Charter or Bylaws or the constituent documents of such other
Subsidiary on whose board he serves shall terminate as of the effective date of
such removal. The determination of the Committee as to the existence of “Cause”
shall be conclusive on the Participant and the Company.

(i) “Change in Control” means a change in the ownership of the Company or the
Bank, a change in the effective control of the Company or the Bank or a change
in the ownership of a substantial portion of the assets of the Company or the
Bank, in each case as provided under Section 409A of the Code and the
regulations thereunder.

(j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

(k) “Committee” means the committee of the Board described in Article 4.

(l) “Company” means Home Bancorp, Inc., a Louisiana corporation, or any
successor corporation.

(m) “Continuous Status as a Participant” means the absence of any interruption
or termination of service as an employee, officer, director or Advisory Director
of the Company or any Affiliate, as applicable; provided, however, that for
purposes of an Incentive Stock Option “Continuous Status as a Participant” means
the absence of any interruption or termination of service as an employee of the
Company or any Parent or Subsidiary, as applicable, pursuant to applicable tax
regulations. Continuous Status as a Participant shall not be considered
interrupted in the following cases: (i) a Participant transfers employment
between the Company and an Affiliate or between Affiliates, (ii) an employee,
officer or director continues to serve as an Advisory Director, (iii) in the
discretion of the Committee as specified at or prior to such occurrence, in the
case of a spin-off, sale or disposition of the Participant’s employer from the
Company or any Affiliate, or (iv) any leave of absence authorized in writing by
the Company prior to its commencement; provided, however, that for purposes of
Incentive Stock Options, no such leave may exceed 90 days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon

 

2



--------------------------------------------------------------------------------

expiration of a leave of absence approved by the Company is not so guaranteed,
on the 91st day of such leave any Incentive Stock Option held by the Participant
shall cease to be treated as an Incentive Stock Option and shall be treated for
tax purposes as a Nonstatutory Stock Option. Whether military, government or
other service or other leave of absence shall constitute a termination of
Continuous Status as a Participant shall be determined in each case by the
Committee at its discretion, and any determination by the Committee shall be
final and conclusive.

(n) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).

(o) “Deferred Stock Unit” means a right granted to a Participant under Article 9
to receive Shares (or the equivalent value in cash if the Committee so provides)
at a future time as determined by the Committee, provided that any voluntary
deferral elections made by a Participant shall be made in accordance with a
written plan, program or arrangement that satisfies all of the requirements of
Section 409A of the Code.

(p) “Disability” of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer (or would have received
such benefits for at least three months if he had been eligible to participate
in such plan). If the determination of Disability relates to an Incentive Stock
Option, Disability means Permanent and Total Disability as defined in
Section 22(e)(3) of the Code. In the event of a dispute, the determination of
whether a Participant is Disabled will be made by the Committee and may be
supported by the advice of a physician competent in the area to which such
Disability relates.

(q) “Dividend Equivalent” means a right granted to a Participant under Article
11.

(r) “Effective Date” has the meaning assigned such term in Section 3.1.

(s) “Eligible Participant” means an employee, officer or director of the Company
or any Affiliate.

(t) “Exchange” means any national securities exchange on which the Stock may
from time to time be listed or traded.

(u) “Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on such exchange or over such
system on such date or, in the absence of reported sales on such date, the
closing sales price on the immediately preceding date on which sales were
reported, or (ii) if the Stock is not listed on a securities exchange, the mean
between the bid and offered prices as quoted by the applicable interdealer
quotation system for such date, provided that if the Stock is

 

3



--------------------------------------------------------------------------------

not quoted on such interdealer quotation system or it is determined that the
fair market value is not properly reflected by such quotations, Fair Market
Value shall be based upon a reasonable valuation method that complies with Code
Section 409A.

(v) “Full Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).

(w) “Good Reason” (or a similar term denoting constructive termination) has the
meaning, if any, assigned such term in the employment, severance or similar
agreement, if any, between a Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, “Good Reason” shall have the meaning,
if any, given such term in the applicable Award Certificate. If not defined in
either such document, the term “Good Reason” as used herein shall not apply to a
particular Award.

(x) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.

(y) “Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.

(z) “Independent Directors” means those members of the Board of Directors who
qualify at any given time as “independent” directors under Nasdaq Marketplace
Rule 4200, “non-employee” directors under Rule 16b-3 of the 1934 Act, and
“outside” directors under Section 162(m) of the Code.

(aa) “Non-Employee Director” means a member of the Board (including advisory
boards, if any) of the Company or any Subsidiary or any successor thereto,
including an Advisory Director of the Board of the Company and/or any Subsidiary
or a former officer or employee of the Company and/or any Subsidiary, serving as
a Director or Advisory Director who is not at the time an officer or employee of
the Company or any Subsidiary.

(bb) “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

(cc) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.

(dd) “Other Stock-Based Award” means a right, granted to a Participant under
Article 12, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

(ee) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the

 

4



--------------------------------------------------------------------------------

outstanding voting stock or voting power of the Company. Notwithstanding the
above, with respect to an Incentive Stock Option, Parent shall have the meaning
set forth in Section 424(e) of the Code.

(ff) “Participant” means a person who, as an employee, officer or director of
the Company or any Affiliate, has been granted an Award under the Plan; provided
that the term “Participant” includes a beneficiary designated pursuant to
Section 13.4 in the case of the death of a Participant, or the legal guardian or
other legal representative acting in a fiduciary capacity on behalf of a
Participant or any beneficiary under applicable state law and court supervision.

(gg) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

(hh) “Plan” means the Home Bancorp, Inc. 2014 Incentive Plan, as amended from
time to time.

(ii) “Qualified Performance-Based Award” means an Award that is either
(i) intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in
Section 10.2, or (ii) an Option or SAR having an exercise price equal to or
greater than the Fair Market Value of the underlying Stock as of the Grant Date.

(jj) “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 10.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.

(kk) “Restricted Stock” means Stock granted to a Participant under Article 9
that is subject to certain restrictions and to a substantial risk of forfeiture.

(ll) “Restricted Stock Unit” means the right granted to a Participant under
Article 9 to receive shares of Stock (or the equivalent value in cash or other
property if the Committee so provides) in the future, which right is subject to
certain restrictions and to a substantial risk of forfeiture.

(mm) “Retirement” means: (i) with respect to officers or employees, a
termination of employment which constitutes a “retirement” at the “normal
retirement age” or later under the Bank’s Profit Sharing 401(k) Plan or such
other qualified pension benefit plan maintained by the Company or a Subsidiary
as may be designated by the Board or the Committee, or, if no such plan is
applicable, which would constitute “retirement” under the Bank’s Profit Sharing
401(k) Plan if such individual were a participant in that plan, provided,
however, that the provisions of this subsection (i) will not apply as long as a
former officer or employee continues to serve as a Non-Employee Director of the
Company or any Subsidiary, including service as an Advisory Director; and
(ii) with respect to Non-Employee Directors, retirement means retirement from
service on the Board of Directors of the Company or a Subsidiary or any
successors thereto after reaching normal retirement age as established by the
Company, provided, however, that the provisions of this subsection (ii) will not
apply as long as a former director continues to serve as an Advisory Director of
the Company or any Subsidiary.

 

5



--------------------------------------------------------------------------------

(nn) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.

(oo) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 14.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 14.1.

(pp) “Stock” means the $0.01 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Section 15.1.

(qq) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the grant
price of the SAR, all as determined pursuant to Article 8.

(rr) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

(ss) “1933 Act” means the Securities Act of 1933, as amended from time to time.

(tt) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

ARTICLE 3

EFFECTIVE TERM OF PLAN

3.1.    EFFECTIVE DATE. The Plan shall be effective as of the date it is
approved by both the Board and the shareholders of the Company (the “Effective
Date”).

3.2.    TERMINATION OF PLAN. The Plan shall terminate on the tenth anniversary
of the Effective Date unless earlier terminated as provided herein. The
termination of the Plan on such date shall not affect the validity of any Award
outstanding on the date of termination, which shall continue to be governed by
the applicable terms and conditions of this Plan. Notwithstanding the foregoing,
no Incentive Stock Options may be granted more than ten (10) years after the
earlier of (a) adoption of this Plan by the Board, or (b) the Effective Date.

ARTICLE 4

ADMINISTRATION

4.1.    COMMITTEE. The Plan shall be administered by a Committee appointed by
the Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be Independent Directors and that any such members of the
Committee who do not so qualify shall abstain from participating in any

 

6



--------------------------------------------------------------------------------

decision to make or administer Awards that are made to Eligible Participants who
at the time of consideration for such Award (i) are persons subject to the
short-swing profit rules of Section 16 of the 1934 Act, or (ii) are reasonably
anticipated to become Covered Employees during the term of the Award. However,
the mere fact that a Committee member shall fail to qualify as an Independent
Director or shall fail to abstain from such action shall not invalidate any
Award made by the Committee which Award is otherwise validly made under the
Plan. The members of the Committee shall be appointed by, and may be changed at
any time and from time to time in the discretion of, the Board. Unless and until
changed by the Board, the Compensation Committee of the Board is designated as
the Committee to administer the Plan. The Board may reserve to itself any or all
of the authority and responsibility of the Committee under the Plan or may act
as administrator of the Plan for any and all purposes. To the extent the Board
has reserved any authority and responsibility or during any time that the Board
is acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.

4.2.    ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee’s interpretation
of the Plan, any Awards granted under the Plan, any Award Certificate and all
decisions and determinations by the Committee with respect to the Plan shall be
final, binding, and conclusive on all parties. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Affiliate, the Company’s or an Affiliate’s independent certified public
accountants, Company counsel or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

4.3.    AUTHORITY OF COMMITTEE. Except as provided in Sections 4.1 and 4.4
hereof or elsewhere in this Plan, the Committee has the exclusive power,
authority and discretion to:

 

  (a) Grant Awards;

 

  (b) Designate Participants;

 

  (c) Determine the type or types of Awards to be granted to each Participant;

 

  (d) Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;

 

  (e) Determine the terms and conditions of any Award granted under the Plan;

 

  (f) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

 

  (g) Decide all other matters that must be determined in connection with an
Award;

 

  (h) Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;

 

7



--------------------------------------------------------------------------------

  (i) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;
and

 

  (j) Amend the Plan or any Award Certificate as provided herein.

4.4.    AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

5.1.    NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
14.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 350,000. The maximum number
of Shares that may be issued upon exercise of Incentive Stock Options granted
under the Plan shall be 350,000.

5.2.    SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan share reserve as of the date of grant, but shall be added back to the Plan
share reserve in accordance with this Section 5.2.

(a)    To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued or forfeited Shares subject to
the Award will again be available for issuance pursuant to Awards granted under
the Plan.

(b)    Shares subject to Awards settled in cash shall not be available for
issuance pursuant to future Awards granted under the Plan.

(c)    Shares withheld from an Award or delivered by a Participant to satisfy
minimum tax withholding requirements will again be available for issuance
pursuant to Awards granted under the Plan.

(d)    If the exercise price of an Option is satisfied by delivering Shares to
the Company (by either actual delivery or attestation), only the number of
Shares issued to the Participant in excess of the Shares tendered (by delivery
or attestation) shall be considered for purposes of determining the number of
Shares remaining available for issuance pursuant to Awards granted under the
Plan.

(e)    To the extent that the full number of Shares subject to an Option or SAR
is not issued upon exercise of the Option or SAR for any reason, including by
reason of net-settlement of the Award, only the number of Shares issued and
delivered upon exercise of the Option or SAR (plus any Shares still subject to
the Option or SAR in the event of a partial exercise) shall be considered for
purposes of determining the number of Shares remaining available for issuance
pursuant to Awards granted under the Plan.

 

8



--------------------------------------------------------------------------------

(f)    To the extent that the full number of Shares subject to an Award other
than an Option or SAR is not issued for any reason, including by reason of
failure to achieve maximum performance goals, only the number of Shares issued
and delivered shall be considered for purposes of determining the number of
Shares remaining available for issuance pursuant to Awards granted under the
Plan.

(g)    Substitute Awards granted pursuant to Section 13.10 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.

5.3.    STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

5.4.    LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 14.1):

(a)    Options. The maximum aggregate number of Shares subject to Options
granted under the Plan in any 12-month period to any one Participant shall be
35,000.

(b)    SARs. The maximum number of Shares subject to Stock Appreciation Rights
granted under the Plan in any 12-month period to any one Participant shall be
35,000.

(c)    Restricted Stock or Restricted Stock Units. The maximum aggregate number
of Shares underlying Awards of Restricted Stock or Restricted Stock Units under
the Plan in any 12-month period to any one Participant shall be 25,000.

(d)    Other Stock-Based Awards. The maximum aggregate grant with respect to
Other Stock-Based Awards under the Plan in any 12-month period to any one
Participant shall be 25,000 Shares.

(e)    Cash-Based Awards. The maximum aggregate amount that may be paid with
respect to cash-based Awards under the Plan to any one Participant in any fiscal
year of the Company shall be $500,000.

ARTICLE 6

ELIGIBILITY

6.1.    GENERAL. Awards may be granted only to Eligible Participants. Incentive
Stock Options may be granted only to Eligible Participants who are employees of
the Company or a Parent or Subsidiary as defined in Section 424(e) and (f) of
the Code. Eligible Participants who are service providers to an Affiliate may be
granted Options or SARs under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.

 

9



--------------------------------------------------------------------------------

ARTICLE 7

STOCK OPTIONS

7.1.    GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

(a)    EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to 13.11) shall not
be less than the Fair Market Value as of the Grant Date.

(b)    PROHIBITION ON REPRICING. Except as otherwise provided in Section 14.1,
the exercise price of an Option may not be reduced, directly or indirectly by
cancellation and re-grant or otherwise, without the prior approval of the
shareholders of the Company.

(c)    TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part, subject to
Section 7.3 hereof. The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.

(d)    PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants.

(e)    NO DEFERRAL FEATURE. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.

(f)    NO DIVIDEND EQUIVALENTS. No Option shall provide for Dividend
Equivalents.

7.2.    INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code. If all of the requirements of Section 422 of the Code are not met, the
Option shall automatically become a Nonstatutory Stock Option. All Options
issued under the Plan which are designated as Incentive Stock Options will be
subject, in addition to the terms detailed elsewhere in this Plan, to those
contained in this Section 7.2.

(a)    AMOUNT LIMITATION. Notwithstanding any contrary provisions contained
elsewhere in this Plan and as long as required by Section 422 of the Code, the
aggregate Fair Market Value, determined as of the time an Incentive Stock Option
is granted, of the Common Stock with respect to which Incentive Stock Options
are exercisable for the first time by the Optionee during any calendar year
under this Plan, and stock options that satisfy the requirements of Section 422
of the Code under any other stock option plans maintained by the Company (or any
parent or Subsidiary), shall not exceed $100,000.

(b)    LIMITATION ON TEN PERCENT SHAREHOLDERS. The price at which shares of
Common Stock may be purchased upon exercise of an Incentive Stock Option granted
to an individual who, at the time such Incentive Stock Option is granted, owns,
directly or indirectly, more than ten percent (10%) of the total combined voting
power of all classes of stock issued to shareholders of the Company or any
Subsidiary,

 

10



--------------------------------------------------------------------------------

shall be no less than one hundred and ten percent (110%) of the Fair Market
Value of a share of the Common Stock of the Company at the time of grant, and
such Incentive Stock Option shall by its terms not be exercisable after the
earlier of the date determined under Section 8.04 or the expiration of five
(5) years from the date such Incentive Stock Option is granted.

(c)    NOTICE OF DISPOSITION; WITHHOLDING; ESCROW. An Optionee shall immediately
notify the Company in writing of any sale, transfer, assignment or other
disposition (or action constituting a disqualifying disposition within the
meaning of Section 421 of the Code) of any shares of Common Stock acquired
through exercise of an Incentive Stock Option, within two (2) years after the
grant of such Incentive Stock Option or within one (1) year after the
acquisition of such shares, setting forth the date and manner of disposition,
the number of shares disposed of and the price at which such shares were
disposed of. The Company shall be entitled to withhold from any compensation or
other payments then or thereafter due to the Optionee such amounts as may be
necessary to satisfy any minimum withholding requirements of federal or state
law or regulation and, further, to collect from the Optionee any additional
amounts which may be required for such purpose. The Committee may, in its
discretion, require shares of Common Stock acquired by an Optionee upon exercise
of an Incentive Stock Option to be held in an escrow arrangement for the purpose
of enabling compliance with the provisions of this Section 7.2(c).

7.3.    DURATION OF OPTIONS.

(a)    GENERAL RULE. Except as provided in Sections 7.2 and 7.3(b), each Option
or portion thereof granted to officers, employees and directors shall be
exercisable at any time on or after it vests and becomes exercisable until the
earlier of (i) ten (10) years after its date of grant or (ii) six (6) months
after the date on which the Optionee ceases to be employed (or in the service of
the Board of Directors) by the Company and all Subsidiaries, unless the Board of
Directors or the Committee in its discretion decides at the time of grant to
extend such period of exercise to a period not exceeding the remainder of the
original term of the Options. In the event an Incentive Stock Option is not
exercised within 90 days of the effective date of termination of the Optionee’s
status as an employee, the tax treatment accorded Incentive Stock Options by the
Code may not be available. In addition, the accelerated vesting of Incentive
Stock Options provided by Section 7.3(b) may result in all or a portion of such
Incentive Stock Options no longer qualifying as Incentive Stock Options.

(b)    EXCEPTION FOR TERMINATION DUE TO DISABILITY, RETIREMENT, CHANGE IN
CONTROL OR DEATH. Unless the Board or the Committee shall specifically state
otherwise at the time an Option is granted: (i) if an employee or officer
terminates his employment with the Company and its Subsidiaries as a result of
Disability or Retirement without having fully exercised his Options, the
employee or officer shall have the right, during the one (1) year period
following his termination due to Disability or Retirement, to exercise such
Options, and (ii) if a Non-Employee Director terminates his service as a
director (including service as an Advisory Director) with the Company and its
Subsidiaries as a result of Disability or Retirement without having fully
exercised his Options, the Non-Employee Director shall have the right, during
the one (1) year period following his termination due to Disability or
Retirement, to exercise such Options.

 

11



--------------------------------------------------------------------------------

Subject to the provisions of Article 14 hereof, unless the Board or the
Committee shall specifically state otherwise at the time an Option is granted,
if an employee, officer or Non-Employee Director terminates his employment or
service with the Company and its Subsidiaries following a Change in Control
without having fully exercised his Options, the Optionee shall have the right to
exercise such Options during the remainder of the original ten (10) year term
(five-year term for options subject to Section 7.2(b)) of the Option from the
date of grant.

If an Optionee dies while in the employ or service of the Company or a
Subsidiary or terminates employment or service with the Company and its
Subsidiaries as a result of Disability or Retirement and dies without having
fully exercised his Options, the executors, administrators, legatees or
distributees of his estate shall have the right, during the one (1) year period
following his death, to exercise such Options.

In no event, however, shall any Option be exercisable beyond the earlier of
(i) ten (10) years from the date it was granted, or (ii) with respect to
incentive stock options subject to Section 7.2(b), the original expiration date
of the Option.

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1.    GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

(a)    RIGHT TO PAYMENT. Upon the exercise of a SAR, the Participant to whom it
is granted has the right to receive, for each Share with respect to which the
SAR is being exercised, the excess, if any, of:

(1)    The Fair Market Value of one Share on the date of exercise; over

(2)    The base price of the SAR as determined by the Committee, which shall not
be less than the Fair Market Value of one Share on the Grant Date.

(b)    PROHIBITION ON REPRICING. Except as otherwise provided in Section 14.1,
the base price of a SAR may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
shareholders of the Company.

(c)    NO DEFERRAL FEATURE. No SAR shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the SAR.

(d)    NO DIVIDEND EQUIVALENTS. No SAR shall provide for Dividend Equivalents.

(e)    OTHER TERMS. All SARs shall be evidenced by an Award Certificate. Subject
to the limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement, and any other terms and
conditions of any SAR shall be determined by the Committee at the time of the
grant of the Award and shall be reflected in the Award Certificate.

 

12



--------------------------------------------------------------------------------

8.2.    DURATION OF STOCK APPRECIATION RIGHTS.

(a)    GENERAL RULE. Except as provided in Section 8.2(b), each Stock
Appreciation Right or portion thereof granted to officers, employees and
directors shall be exercisable at any time on or after it vests and becomes
exercisable until the earlier of (i) ten (10) years after its date of grant or
(ii) six (6) months after the date on which the holder thereof ceases to be
employed (or in the service of the Board of Directors) by the Company and all
Subsidiaries, unless the Board of Directors or the Committee in its discretion
decides at the time of grant to extend such period of exercise to a period not
exceeding the remainder of the original term of the Stock Appreciation Right.

(b)    EXCEPTION FOR TERMINATION DUE TO DISABILITY, RETIREMENT, CHANGE IN
CONTROL OR DEATH. Unless the Board or the Committee shall specifically state
otherwise at the time a Stock Appreciation Right is granted: (i) if an employee
or officer terminates his employment with the Company and its Subsidiaries as a
result of Disability or Retirement without having fully exercised his Stock
Appreciation Rights, the employee or officer shall have the right, during the
one (1) year period following his termination due to Disability or Retirement,
to exercise such Stock Appreciation Rights, and (ii) if a Non-Employee Director
terminates his service as a director (including service as an Advisory Director)
with the Company and its Subsidiaries as a result of Disability or Retirement
without having fully exercised his Stock Appreciation Rights, the Non-Employee
Director shall have the right, during the one (1) year period following his
termination due to Disability or Retirement, to exercise such Stock Appreciation
Rights.

Subject to the provisions of Article 14 hereof, unless the Board or the
Committee shall specifically state otherwise at the time a Stock Appreciation
Right is granted, if an employee, officer or Non-Employee Director terminates
his employment or service with the Company and its Subsidiaries following a
Change in Control without having fully exercised his Stock Appreciation Rights,
the Participant shall have the right to exercise such Stock Appreciation rights
during the remainder of the original ten (10) year term of the Stock
Appreciation Right from the date of grant.

If a Participant dies while in the employ or service of the Company or a
Subsidiary or terminates employment or service with the Company and its
Subsidiaries as a result of Disability or Retirement and dies without having
fully exercised his Stock Appreciation Rights, the executors, administrators,
legatees or distributees of his estate shall have the right, during the one
(1) year period following his death, to exercise such Stock Appreciation Rights.

In no event, however, shall any Stock Appreciation Right be exercisable beyond
ten (10) years from the date it was granted.

 

13



--------------------------------------------------------------------------------

ARTICLE 9

RESTRICTED STOCK, RESTRICTED STOCK UNITS

AND DEFERRED STOCK UNITS

9.1.    GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK
UNITS. The Committee is authorized to make Awards of Restricted Stock,
Restricted Stock Units or Deferred Stock Units to Participants in such amounts
and subject to such terms and conditions as may be selected by the Committee. An
Award of Restricted Stock, Restricted Stock Units or Deferred Stock Units shall
be evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award. The terms of any Deferred Stock Units,
including the provisions governing any voluntary deferral or payment elections
by a Participant, shall be governed by a written plan, program or arrangement
that satisfies all of the requirements of Section 409A of the Code, which may
necessitate the adoption of a separate deferred compensation plan by the
Company.

9.2.    ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, without
limitation, limitations on the right to vote Restricted Stock or the right to
receive dividends on the Restricted Stock). These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. Except
as otherwise provided in an Award Certificate or any special Plan document
governing an Award, the Participant shall have all of the rights of a
shareholder with respect to the Restricted Stock, and the Participant shall have
none of the rights of a stockholder with respect to Restricted Stock Units or
Deferred Stock Units until such time as Shares of Stock are paid in settlement
of the Restricted Stock Units or Deferred Stock Units. Unless otherwise provided
in the applicable Award Certificate, Awards of Restricted Stock will be entitled
to full dividend rights and any dividends paid thereon will be paid or
distributed to the holder no later than the end of the calendar year in which
the dividends are paid to shareholders or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders.

9.3.    FORFEITURE. Except as otherwise determined by the Committee at the time
of the grant of the Award or thereafter, upon termination of Continuous Status
as a Participant during the applicable restriction period or upon failure to
satisfy a performance goal during the applicable restriction period, Restricted
Stock or Restricted Stock Units that are at that time subject to restrictions
shall be forfeited.

9.4.    DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

ARTICLE 10

QUALIFIED PERFORMANCE-BASED AWARDS

10.1.    OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.

 

14



--------------------------------------------------------------------------------

10.2.    OTHER AWARDS. When granting any other Award, the Committee may
designate such Award as a Qualified Performance-Based Award, based upon a
determination that the recipient is or may be a Covered Employee with respect to
such Award, and the Committee wishes such Award to qualify for the
Section 162(m) Exemption. If an Award is so designated, the Committee shall
establish performance goals for such Award within the time period prescribed by
Section 162(m) of the Code based on one or more of the following Qualified
Business Criteria, which may be expressed in terms of Company-wide objectives or
in terms of objectives that relate to the performance of an Affiliate or a
division, region, department or function within the Company or an Affiliate:

 

  •   net income or net income per share (before or after taxes and whether or
not excluding specific items, including but not limited to stock-based or other
compensation expense);

 

  •   return measures (including, but not limited to, total stockholders’
return, return on average assets, return on average shareholders’ equity, return
of investment and cash return on tangible equity);

 

  •   net interest income and net interest income on a tax equivalent basis;

 

  •   net interest margin and net interest margin on a tax equivalent basis;

 

  •   net non-interest expense to average assets;

 

  •   interest sensitivity gap levels;

 

  •   expense targets, efficiency ratio or other expense measures;

 

  •   levels of assets or loans (in total or with respect to specific
categories);

 

  •   levels of deposits (in total or with respect to specific categories of
deposit accounts);

 

  •   market share;

 

  •   levels and values of securities investments;

 

  •   asset quality levels;

 

  •   business expansion or consolidation performance;

 

  •   strategic plan development and implementation;

 

  •   share price;

 

  •   regulatory compliance and capital levels;

 

  •   financial ratings; and

 

  •   achievement of balance sheet or income statement objectives, or other
financial, accounting or quantitative objectives established by the Committee.

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate. Any member of a
comparator group or an index that disappears during a

 

15



--------------------------------------------------------------------------------

measurement period shall be disregarded for the entire measurement
period. Performance Goals need not be based upon an increase or positive result
under a business criterion and could include, for example, the maintenance of
the status quo or the limitation of economic losses (measured, in each case, by
reference to a specific business criterion).

 

16



--------------------------------------------------------------------------------

10.3.    PERFORMANCE GOALS. Each Qualified Performance-Based Award (other than a
market-priced Option or SAR) shall be earned, vested and payable (as applicable)
only upon the achievement of performance goals established by the Committee
based upon one or more of the Qualified Business Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived, in whole
or in part, upon (i) the termination of employment of a Participant by reason of
death or Disability, or (ii) the occurrence of a Change in Control. Performance
periods established by the Committee for any such Qualified Performance-Based
Award may be as short as three months and may be any longer period, provided
that achievement of the goal is substantially uncertain at the time the
performance goal is established. In addition, the Committee has the right, in
connection with the grant of a Qualified Performance-Based Award, to exercise
negative discretion to determine that the portion of such Award actually earned,
vested and/or payable (as applicable) shall be less than the portion that would
be earned, vested and/or payable based solely upon application of the applicable
performance goals.

10.4.    INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee may
provide in any Qualified Performance-Based Award, at the time the performance
goals are established, that any evaluation of performance shall exclude or
otherwise objectively adjust for any of the following events that occurs during
a performance period: (a) asset write-downs or impairment charges;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles or other laws or provisions affecting reported
results; (d) accruals for reorganization and restructuring programs;
(e) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30; (f) extraordinary nonrecurring items as described in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year; (g) acquisitions or divestitures; and (h) foreign exchange
gains and losses. To the extent such inclusions or exclusions affect Awards to
Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

10.5.    CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 10.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 10.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.

10.6.    AWARD LIMITS. Section 5.4 sets forth (i) the maximum number of Shares
that may be granted in any one-year period to a Participant in designated forms
of stock-based Awards, and (ii) the maximum aggregate dollar amount that may be
paid with respect to cash-based Awards under the Plan to any one Participant in
any fiscal year of the Company.

 

17



--------------------------------------------------------------------------------

ARTICLE 11

DIVIDEND EQUIVALENTS

11.1.    GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents with respect to Full Value Awards granted hereunder,
subject to such terms and conditions as may be selected by the
Committee. Dividend Equivalents shall entitle the Participant to receive
payments equal to dividends with respect to all or a portion of the number of
Shares subject to a Full Value Award, as determined by the Committee. The
Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional Shares, or otherwise
reinvested. Unless otherwise provided in the applicable Award Certificate,
Dividend Equivalents will be paid or distributed no later than the 15th day of
the 3rd month following the later of (i) the calendar year in which the
corresponding dividends were paid to shareholders, or (ii) the first calendar
year in which the Participant’s right to such Dividends Equivalents is no longer
subject to a substantial risk of forfeiture.

ARTICLE 12

STOCK OR OTHER STOCK-BASED AWARDS

12.1.    GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, and Awards valued by reference to book value of
Shares or the value of securities of or the performance of specified Parents or
Subsidiaries. The Committee shall determine the terms and conditions of such
Awards.

ARTICLE 13

PROVISIONS APPLICABLE TO AWARDS

13.1.    TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Option or Stock Appreciation Right exceed a period of ten years from its Grant
Date.

13.2.    FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee, payment
of Awards may be made in cash, Stock or a combination of cash and Stock as the
Committee shall determine. In addition, payment of Awards may include such
terms, conditions, restrictions and/or limitations, if any, as the Committee
deems appropriate, including, in the case of Awards paid in the form of Stock,
restrictions on transfer and forfeiture provisions. Further, payment of Awards
may be made in the form of a lump sum, or in installments, as determined by the
Committee.

13.3.    LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if such Section applied to an Award under the
Plan; provided, however, that the Committee may (but need not) permit other
transfers (other than transfers for value) where the Committee concludes that
such

 

18



--------------------------------------------------------------------------------

transferability (i) does not result in accelerated taxation, (ii) does not cause
any Option intended to be an Incentive Stock Option to fail to be described in
Code Section 422(b), and (iii) is otherwise appropriate and desirable, taking
into account any factors deemed relevant, including without limitation, state or
federal tax or securities laws applicable to transferable Awards.

13.4.    BENEFICIARIES. Notwithstanding Section 12.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

13.5.    STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.

13.6.    ACCELERATION UPON DEATH OR DISABILITY. Except as otherwise provided in
the Award Certificate or any special Plan document governing an Award, upon the
termination of a person’s Continuous Status as a Participant by reason of death
or Disability:

(a)    all of that Participant’s outstanding Options and SARs shall become fully
exercisable, and shall thereafter remain exercisable for a period of one
(1) year or until the earlier expiration of the original term of the Option or
SAR;

(b)    all time-based vesting restrictions on that Participant’s outstanding
Awards shall lapse as of the date of termination; and

(c)    the payout opportunities attainable under all of that Participant’s
outstanding performance-based Awards shall be deemed to have been fully earned
as of the date of termination as follows:

 

  1) if the date of termination occurs during the first half of the applicable
performance period, all relevant performance goals will be deemed to have been
achieved at the “target” level, and

 

  2) if the date of termination occurs during the second half of the applicable
performance period, the actual level of achievement of all relevant performance
goals against target will be measured as of the end of the calendar quarter
immediately preceding the date of termination, and

 

  3)

in either such case, there shall be a prorata payout to the Participant or his
or her estate within sixty (60) days following the date of

 

19



--------------------------------------------------------------------------------

  termination (unless a later date is required by Section 16.3 hereof), based
upon the length of time within the performance period that has elapsed prior to
the date of termination.

To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.

13.7.    EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 13.7
shall apply in the case of a Change in Control, unless otherwise provided in the
Award Certificate or any special Plan document or separate agreement with a
Participant governing an Award. Upon the occurrence of a Change in Control,
(i) outstanding Options, SARs, and other Awards in the nature of rights that may
be exercised shall become fully exercisable, (ii) time-based vesting
restrictions on outstanding Awards shall lapse, and (iii) the target payout
opportunities attainable under outstanding performance-based Awards shall be
deemed to have been fully earned as of the effective date of the Change in
Control based upon (A) an assumed achievement of all relevant performance goals
at the “target” level if the Change in Control occurs during the first half of
the applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target measured as of the date of the Change
in Control, if the Change in Control occurs during the second half of the
applicable performance period, and, in either such case, subject to
Section 16.3, there shall be a prorata payout to Participants within sixty
(60) days following the Change in Control (unless a later date is required by
Section 16.3 hereof), based upon the length of time within the performance
period that has elapsed prior to the Change in Control. Any Awards shall
thereafter continue or lapse in accordance with the other provisions of the Plan
and the Award Certificate. To the extent that this provision causes Incentive
Stock Options to exceed the dollar limitation set forth in Code Section 422(d),
the excess Options shall be deemed to be Nonstatutory Stock Options.
Notwithstanding any provision to the contrary herein, the term of any Option
granted hereunder and the property which the Optionee shall receive upon the
exercise or termination thereof shall be subject to and be governed by the
provisions regarding the treatment of any such Options set forth in the
definitive agreement entered into by the Company with respect to a Change in
Control to the extent such Options remain outstanding and unexercised upon
consummation of the transactions contemplated by such definitive agreement.

13.8.    FORFEITURE EVENTS. The Committee may specify in an Award Certificate
that the Participant’s rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment or service for Cause,
violation of material Company or Affiliate policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.

13.9.    SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

 

20



--------------------------------------------------------------------------------

ARTICLE 14

CHANGES IN CAPITAL STRUCTURE

14.1.    MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off or large nonrecurring cash dividend), the authorization limits under
Sections 5.1 and 5.4 shall be adjusted proportionately, and the Committee shall
make such adjustments to the Plan and Awards as it deems necessary, in its sole
discretion, to prevent dilution or enlargement of rights immediately resulting
from such transaction. Action by the Committee may include: (i) adjustment of
the number and kind of shares that may be delivered under the Plan;
(ii) adjustment of the number and kind of shares subject to outstanding Awards;
(iii) adjustment of the exercise price of outstanding Awards or the measure to
be used to determine the amount of the benefit payable on an Award; and (iv) any
other adjustments that the Committee determines to be equitable; provided that
in each case the number of shares or other securities subject to the substituted
or assumed stock option or stock appreciation right and the exercise price
thereof shall be determined in a manner that satisfies the requirements of
Treas. Reg. Section 1.424-1 so that the substituted or assumed option is not
deemed to be a modification of the outstanding Options or Stock Appreciation
Rights. Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding Options or SARs that would constitute a modification
or substitution of the stock right under Treas. Reg. Section 1.409A-1(b)(5)(v)
that would be treated as the grant of a new stock right or change in the form of
payment for purposes of Code Section 409A. Without limiting the foregoing, in
the event of a subdivision of the outstanding Stock (stock-split), a declaration
of a dividend payable in Shares, or a combination or consolidation of the
outstanding Stock into a lesser number of Shares, the authorization limits under
Sections 5.1 and 5.4 shall automatically be adjusted proportionately, and the
Shares then subject to each Award and any applicable per share exercise price
shall automatically, without the necessity for any additional action by the
Committee, be adjusted proportionately without any change in the aggregate
purchase price therefore.

14.2    DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 14.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, consistent with Code
Section 162(m) where applicable, or (vi) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

14.3    GENERAL. Any discretionary adjustments made pursuant to this Article 14
shall be subject to the provisions of Section 15.2. To the extent that any
adjustments made pursuant to this Article 14 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

 

21



--------------------------------------------------------------------------------

ARTICLE 15

AMENDMENT, MODIFICATION AND TERMINATION

15.1.    AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without stockholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, either
(i) materially increase the number of Shares available under the Plan,
(ii) expand the types of awards under the Plan, (iii) materially expand the
class of participants eligible to participate in the Plan, (iv) materially
extend the term of the Plan, or (v) otherwise constitute a material change
requiring stockholder approval under applicable laws, policies or regulations or
the applicable listing or other requirements of an Exchange, then such amendment
shall be subject to stockholder approval; and provided, further, that the Board
or Committee may condition any other amendment or modification on the approval
of stockholders of the Company for any reason, including by reason of such
approval being necessary or deemed advisable (i) to comply with the listing or
other requirements of an Exchange, or (ii) to satisfy any other tax, securities
or other applicable laws, policies or regulations.

15.2.    AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

(a)    Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or SAR for this purpose
being calculated as the excess, if any, of the Fair Market Value as of the date
of such amendment or termination over the exercise or base price of such Award);

(b)    The original term of an Option or SAR may not be extended without the
prior approval of the stockholders of the Company;

(c)    Except as otherwise provided in Section 14.1, the exercise price of an
Option or SAR may not be reduced, directly or indirectly, without the prior
approval of the stockholders of the Company; and

(d)    No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option or SAR for this purpose being calculated
as the excess, if any, of the Fair Market Value as of the date of such amendment
over the exercise or base price of such Award).

15.3.    COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar

 

22



--------------------------------------------------------------------------------

nature (including, but not limited to, Section 409A of the Code), and to the
administrative regulations and rulings promulgated thereunder. By accepting an
Award under this Plan, a Participant agrees to any amendment made pursuant to
this Section 15.3 to any Award granted under the Plan without further
consideration or action.

ARTICLE 16

GENERAL PROVISIONS

16.1.    RIGHTS OF PARTICIPANTS.

(a)    No Participant or any Eligible Participant shall have any claim to be
granted any Award under the Plan. Neither the Company, its Affiliates nor the
Committee is obligated to treat Participants or Eligible Participants uniformly,
and determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).

(b)    Nothing in the Plan, any Award Certificate or any other document or
statement made with respect to the Plan shall interfere with or limit in any way
the right of the Company or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director,
at any time, nor confer upon any Participant any right to continue as an
employee, officer or director of the Company or any Affiliate, whether for the
duration of a Participant’s Award or otherwise.

(c)    Neither an Award nor any benefits arising under this Plan shall
constitute an employment contract with the Company or any Affiliate and,
accordingly, subject to Article 16, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Committee
without giving rise to any liability on the part of the Company or any of its
Affiliates.

(d)    No Award gives a Participant any of the rights of a shareholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.

16.2.    WITHHOLDING. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. With respect to withholding required upon any
taxable event under the Plan, the Committee may, at the time the Award is
granted or thereafter, require or permit that any such withholding requirement
be satisfied, in whole or in part, by withholding from the Award Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes. All such elections
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.

 

23



--------------------------------------------------------------------------------

16.3.    SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

(a)    General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such
intent. Nevertheless, the tax treatment of the benefits provided under the Plan
or any Award is not warranted or guaranteed. Neither the Company, its Affiliates
nor their respective directors, officers, employees or advisers (other than in
their individual capacity as a Participant) shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by any Participant or other
taxpayer as a result of the Plan or any Award.

(b)    Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable, or a different form of
payment (e.g., lump sum or installment) would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). If this provision
prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the next earliest payment or distribution date or
event specified in the Award Certificate that is permissible under
Section 409A. If this provision prevents the application of a different form of
payment of any amount or benefit, such payment shall be made in the same form as
would have applied absent such designated event or circumstance.

(c)    Allocation among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee or the Head of Human Resources) shall
determine which Awards or portions thereof, if any, will be subject to such
exemptions.

(d)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable under this Plan or any
Award Certificate by reason of a Participant’s separation from service during a
period in which the Participant is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Committee under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):

(i) the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”); and

 

24



--------------------------------------------------------------------------------

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

16.4.    UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Certificate shall give the Participant any rights that are greater
than those of a general creditor of the Company or any Affiliate. This Plan is
not intended to be subject to ERISA.

16.5.    RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan.

16.6.    EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

16.7.    TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

16.8.    GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.

16.9.    FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down or accumulated and paid at a later date.

16.10.    GOVERNMENT AND OTHER REGULATIONS.

(a)    Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.

 

25



--------------------------------------------------------------------------------

(b)    Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

16.11.    GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Louisiana.

16.12.    ADDITIONAL PROVISIONS. Each Award Certificate may contain such other
terms and conditions as the Committee may determine, provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.

16.13.    NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

16.14.    INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 4 shall be indemnified and held harmless by
the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost, liability
or expense is a result of his or her own willful misconduct or except as
expressly provided by statute. The

 

26



--------------------------------------------------------------------------------

foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
charter or bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

The foregoing is hereby acknowledged as being the Home Bancorp, Inc. 2014
Incentive Plan as adopted by the Board on March 10, 2014, which shall be
submitted to the shareholders of the Company at the Company’s 2014 annual
meeting of shareholders.

 

HOME BANCORP, INC. By:  

/s/ John W. Bordelon

  John W. Bordelon Its:   President and Chief Executive Officer

 

27